Judgment modified as to paragraphs (e), (d) and (e), which are reframed to read as follows: Paragraph (c). The difference between the sum of the net proceeds of liquidation and $3,401.36, the value of the firm assets appropriated by the partners, and $1,205, the total of subdivisions (a) and (b), is to be apportioned equally between the plaintiff and the defendant Morris Wieser. Paragraph (d). Plaintiff should be credited for: (1) $309.94, representing one-half the difference between his drawings *702and those of defendant Morris Wieser, and (2) $394.36, the costs of this action. He should be charged with (1) one-half the cost of maintaining the real property of the copartnership from June 18,1929, until said property be disposed of, pursuant to this judgment; (2) one-half the expenses of the receiver; (3) $209.12, the value of firm property appropriated by plaintiff since dissolution. Paragraph (c). Defendant Morris Wieser should be charged with (1) $309.94, representing one-half the difference between his drawings and those of the plaintiff; (2) $394.36, the costs of this action; (3) one-half the cost of maintaining the real property of the copartnership from June 18, 1929, until said property be disposed of pursuant to the terms of this judgment; (4) one-half the expenses of the receiver, and (5) $3,192.24, firm property appropriated by him since the dissolution. As so modified the judgment is unanimously affirmed, with costs to respondent. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Order allowing plaintiff $250 as an additional allowance reversed on the law and the facts, without costs, and motion denied, on the ground that the case was neither extraordinary nor difficult. Present — Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ. Settle order on notice.